Case 1:20-cv-00216-CG-MU Document 8 Filed 07/22/20 Page 1 of 1      PageID #: 37




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DAVID E. MOSLEY,                        )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )   CIVIL ACTION 20-0216-CG-MU
                                        )
MONICA MCCOY, et al.                    )
                                        )
       Defendant.                       )

                                 JUDGMENT

      In accordance with the Court’s Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that this action be and is hereby DISMISSED

without prejudice.

      DONE and ORDERED this 22nd day of July, 2020.

                              /s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE
